DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments filed on 10/10/2022 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, regarding the rigidity at the ends of the first wire coil spring, that “the minimum initial end value is the same at the first and second ends” (lines 10-11).  The written description recites “The progressive rigidity can be obtained by means of a helical spring 41 having a variable distance between the coils thereof. Preferably the distance varies parabolically along the length of the spring 41, increasing from a minimum initial end value to a maximum value located substantially in an intermediate position relative to the entire length of the spring 41.”  However, nowhere in the original disclosure does it provide a basis that “the minimum end value is the same at the first and second ends” as currently claimed.  At best, original claim 3 recited that “said variation has a parabolic trend, from a minimum value at the ends of said at least one spring to a maximum value in an intermediate area of said at least one spring.”  However, this does not necessarily imply that each end has the same minimum value, but rather merely requires that each end has some local minimum in comparison to an adjacent local maximum i.e. the maximum value of the intermediate area. The original disclosure does not specify or suggest that the local minimum value at each end is the same value. As such, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 7, 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyes et al. (WO 2014056097 A1; “Boyes”) in view of Davis et al. (U.S. P.G. Publication No. 2017/0102037 A1; “Davis”).
Boyes discloses:
Regarding claim 1:
A filtering pulley (10; FIG. 2) comprising 
a hub (32; FIG. 2A) adapted to be fixed to a rotating shaft (12; ¶ [0036], “isolator 10 includes a crankshaft driver 32 that mounts to the crankshaft 12 of Figure 1 for rotation therewith”), 
a ring (46) assembled coaxial and rotationally free on said hub (ring 46 and hub 32 are decoupled; ¶ [0037], “a pulley or other rotary drive member 46 and a bearing 47 that is engaged between the pulley 46 and the shaft extension 34 (as shown in Figure 5) and permits relative rotation therebetween”), 
at least one elastic (40, 200, 340, 342) assembly arranged circumferentially with respect to said hub and to said ring (FIG. 2A depicts the springs 40 extending circumferentially i.e. arcuately along the hub and ring) and each interposed between a pair of first elements (32b) integral with said hub (FIG. 2A depicts the elements 32b as monolithic with the hub 32) and between a pair of second elements (57a) integral with said ring (¶ [0042], “first isolation spring force surfaces 57a on drive features 57 on the pulley 46” thereby indicating that the elements 57a are integrally/operatively connected to pully 46), 
characterized in that said at least one elastic assembly comprises an elastic element (40, 200) having a progressive rigidity from a minimum initial end value at both of a first and second end thereof according to a parabolic trend with a maximum value between the first and second ends (¶ [0050], “the closed-cell foam springs 200 may have a displacement-force relationship that is non-linear. For example, the closed-cell foam 5 springs 200 may each be formed from a plurality of segments each of which has a different density, so that the spring force increases linearly with a first selected rate during compression of a first segment, and then the spring force increases linearly with a second selected rate that is higher than the first selected rate during compression of a second segment once the first segment is compressed by a certain amount, and so on” i.e. parabolic), wherein the minimum initial value starts from a predetermined threshold value of the angle of relative rotation between he hub and said ring (¶ [0050], “a first selected rate during compression of a first segment”).
However, regarding claims 1-2, Boyes  does not expressly disclose that the elastic element is a first wire coil spring such that the progressive rigidity of the wire coil spring is a variation of at least one between the pitch and the section of the wire along the length of said spring, wherein the minimum initial end value is the same at the first and second ends
	Davis teaches an elastic element (500; FIG. 1 being a first wire coil spring (FIG. 1 depicts coils having spacing s) such that a progressive rigidity of the wire coil spring is a variation of at least one between the pitch and the section of the wire along the length of said spring (¶ [0013], “the coil spacing of the parametric spring can increase from a first end of the parametric spring to a midpoint of the parametric spring, and then decrease from the midpoint of the parametric spring to a second end of the parametric spring; however, this is not required. As such, the coil spacing at or near the midpoint of the parametric spring is greater than the coil spacing at or near the first and/or second ends of the parametric spring; however, this is not required. In such an embodiment, the increasing coil diameter consequently causes the spring rate to increase from the first end of the parametric spring to the midpoint of the parametric spring”; ¶ [0061], “coil-spacing ‘s’ of the parametric spring 500 increases from the first spring portion 510 to the second spring portion 520 and the coil-spacing ‘s’ of the parametric spring 500 decreases from the second spring portion 520 to the third spring portion 530. As such, the coil-spacing ‘s’ of the second spring portion can be configured to control the amount of bending allowable in the middle coils of the parametric spring”), wherein the minimum initial end value is the same at the first and second ends (¶ [0007], “the general spring characteristics of the parametric spring can be customized for a particular application by adjusting . . . the coil spacing of the spring along the longitudinal length of the spring”; ¶ [0061], “The coil-spacing of the first and third spring portions [i.e. ends of spring] can be uniform along the longitudinal length of such spring portions” thereby indicating that the minimum initial end rigidity values are the same at the first and second ends) as a known alternative configuration for providing the progressive rigidity of the spring in a manner that may improve the life of the spring  (¶ [0004]-[0007]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boyes such that the elastic element is a first wire coil spring such that the progressive rigidity of the wire coil spring is a variation of at least one between the pitch and the section of the wire along the length of said spring, wherein the minimum initial end value is the same at the first and second ends, as taught by Davis, as it is a known alternative configuration for providing the progressive rigidity of the spring in a manner that may improve the life of the spring.
	Boyes as modified above further discloses the following:
Regarding claim 4:
The pulley according to claim 3, wherein said elastic assembly (40) comprises a second spring mutually coaxial with and positioned inside the first wire coil spring (FIG. 14 depicts coaxial springs 340a/340b and 342a/342b).
Regarding claim 5:
The pulley according to claim 1, wherein at least one said elastic assembly comprises an anti-warping device (54; ¶ [0048], “support portions 54 that support a portion of the arcuate length of the first isolation springs 40” i.e. supporting the arcuate shape of the springs 40 to prevent shifting/warping).
Regarding claim 7:
The pulley according to claim 1, wherein said first elements comprise at least two spokes (32b) carried by an actuator (13) integral with the hub (32).
Regarding claim 8:
The pulley according to claim 1, characterized in that wherein said second elements (57a) are protrusions obtained in an element (57) integral with the ring (¶ [0042], “first isolation spring force surfaces 57a on drive features 57 on the pulley 46” thereby indicating that the element 57 is integrally/operatively connected to pully 46).

Regarding claim 9:
The pulley according to claim 7, characterized in that wherein said elastic assembly comprises at least the first wire coil spring (40) sliding circumferentially inside a seat formed between said first elements and/or said second elements (FIG. 2 depicts the springs 40 being disposed within a “seat” i.e. a chamber defined between elements 57a and 32b, their ends being seated on elements 51 and 55 that are operatively connected to the first element 51 and second element 57 respectively).
Regarding claim 12:
The pulley according to claim 1, wherein it comprises stop elements (54; ¶ [0048], “support surfaces also prevent contact of selected portions of the springs 40 with the crankshaft driver 32” [emphasis]; elements 54 are stop elements insofar as they stop the springs 40 from contacting the element 32).
Claim(s) 6, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyes in view of Davis, as applied to claim 1, 5 and 9 above, and further in view of Cariccia (WO 2016/151455 A1; “Cariccia”).
Regarding claim 6, Boyes discloses the limitations of claim 5, supra, but does not expressly disclose that an anti-warping device comprises an element made of polymeric material housed coaxially inside at least one said spring.
Cariccia teaches an anti-warping device (55) comprises an element made of polymeric material (pg. 7, “made of polymer material”) housed coaxially inside at least one said spring (pg. 7, “coaxial to the spring 53 and housed with slight interference inside the spring”) as a means to prevent overlapping of the coils of the spring (pg. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boyes to include an anti-warping device comprises an element made of polymeric material housed coaxially inside at least one said spring, as taught by Cariccia, as a means to prevent overlapping of the coils of the spring.
Regarding claim 10, Boyes teaches the limitations of claim 9, supra, but does not expressly disclose that each at least one elastic assembly forms with said first elements and with said second elements respective angular clearances, said ring and said hub having a free angle of relative rotation equal to the sum of said angular clearances.
Cariccia teaches each at least one elastic assembly (40) forms with first elements (50) and with  second elements (16, 17) respective angular clearances (alpha and sigma, see in FIG. 2-3; see pg. 4-5), said ring and said hub having a free angle of relative rotation equal to the sum of said angular clearances (pg. 5, “As can be seen from the graph, there is an angular interval [beta] in which the hub 2 and the pulley ring 3 can rotate with respect to each other without any transmission of torque. This angular interval, or free angle, is equal to the sum of the angular clearances [sigma] and [alpha] described above”) to permit decoupling of the hub and pulley in the presence of high amplitude torsional oscillations, such as those that occur at start-up, for example, thus avoiding subjecting the belt and ancillaries to undesired impact loads (pg. 8).
Regarding claims 11 and 13, Boyes does not expressly disclose that the pulley comprises a dynamic damper comprising a disc rotatable  with a hub, the disc having a perimeter flange and a seismic ring constrained to the perimeter flange by a ring of elastomeric material.
Cariccia teaches a pulley (1; FIG. 1) comprising a dynamic damper (19) comprising a disc (21) rotatable  with a hub (2; pg. 3, “a dynamic damper 19 comprising a disc 21 . . . having a hub portion 22 integral with the hub 2”), the disc having a perimeter flange (24) and a seismic ring (23) constrained to the perimeter flange by a ring of elastomeric material (25) as an optional, additional damping feature (pg. 9, “dynamic damper 19 could be absent”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boyes’s pulley such that that the pulley comprises a dynamic damper comprising a disc rotatable  with a hub, the disc having a perimeter flange and a seismic ring constrained to the perimeter flange by a ring of elastomeric material, as taught by Cariccia, as an optional, additional damping feature.
Response to Arguments
Applicant’s amendments to the claims filed 10/10/2022 have been fully considered and have required new grounds of rejection described supra.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656